UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1253


In re: JERMAL DANIELS,

                Petitioner.


                 On Petition for Writ of Mandamus.
                     (3:05-cr-00103-RJC-DCK-2)


Submitted:   June 19, 2014                  Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermal Daniels, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jermal       Daniels       petitions          for       a     writ     of     mandamus

seeking an order directing the district court to resentence him

for a second time.              We conclude that Daniels is not entitled to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.              Kerr      v.     United     States

Dist.    Court,       426 U.S. 394,    402       (1976);          United        States    v.

Moussaoui,      333 F.3d 509,    516-17       (4th       Cir.      2003).          Further,

mandamus     relief      is     available      only       when      the    petitioner        has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief      sought       by   Daniels        is    not       available        by     way    of

mandamus.          Accordingly,         we     deny      the     petition         for      writ    of

mandamus     and    grant       leave    to    proceed         in    forma      pauperis.          We

dispense     with        oral    argument        because            the    facts     and      legal

contentions        are   adequately          presented      in       the    materials        before

this court and argument would not aid the decisional process.



                                                                                PETITION DENIED




                                                2